DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed on 12/29/2021 has been entered. Claims 7-13 are pending. Claims 7-13 are currently rejected.
	

	Claim Rejections - 35 USC § 102
Claims 7-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ijaz et al. (US 2020/0280985 A1).
Regarding claim 7:
Ijaz discloses a terminal (Fig. 2, 3; Fig. 6, 3) comprising: a receiver (Fig. 2, 31) that receives a contention resolution message in a random access procedure (Fig. 6, “Msg4”); and a processor (Fig. 2, 37) that controls to transmit a Hybrid Automatic Repeat reQuest-Acknowledge (HARQ-ACK) in response to the contention resolution message by using a PUCCH in an initial active Uplink Bandwidth Part (UL BWP). (Fig. 6, “HARQ feedback for Msg4 (sent via allocated PUCCH resource)”; Para. [0032], “a PUCCH resource within a given BWP”; Para. [0053], “PUCCH resources configured for HARQ-ACK feedback (for Msg4)”).
Regarding claim 8:
Ijaz further discloses wherein the control section assumes that a pair of a Physical Resource Block (PRB) index of the PUCCH in a first hop and a PRB index of the PUCCH in a second hop is defined 
Regarding claim 9:
Ijaz further discloses wherein the control section determines the PRB index in the first hop and the PRB index in the second hop, based on a size of the initial active UL BWP (Para. [0121], PRB number is determined based on “the number of PRBs in each SB”; Para. [0079], “Frequency resource for the second hop: it may be possible to mirror the resources in frequency domain”). 
Regarding claim 10:
Ijaz further disclose wherein the control section determines the PRB index in the first hop and the PRB index in the second hop, based on a value that is selected from one or more candidate values based on a field value in broadcast information (Para. [0121], PRB number is determined based on “the index of SB indicated in RMSI”; Para. [0079], “Frequency resource for the second hop: it may be possible to mirror the resources in frequency domain”).
Regarding claim 11:
See rejection of claim 7. Claim 11 contains claim features similar to those recited by claim 7. The same cited portions of the prior art and rationales set forth in claim 7 also apply.
Regarding claim 12:
Ijaz discloses a base station (Fig. 3, 5; Fig. 6, 5) comprising: a transmitter (Fig. 3, 51) that transmits a contention resolution message in a random access procedure (Fig. 6, “Msg4”); and a processor (Fig. 57) that controls to receive a Hybrid Automatic Repeat reQuest-Acknowledge (HARQ-ACK) in response to the contention resolution message by using a PUCCH in an initial active Uplink 
Regarding claim 13:
Ijaz discloses a radio communication system comprising a base station and a terminal, wherein the base station comprises: a transmitter that transmits a contention resolution message in a random access procedure; and a first processor that controls to receive a Hybrid Automatic Repeat request-Acknowledge (HARQ-ACK) in response to the contention resolution message by using a PUCCH in an initial active Uplink Bandwidth Part (UL BWP), and the terminal comprises: a receiver that receives the contention resolution message in the random access procedure; and a second processor that controls to transmit the HARQ-ACK in response to the contention resolution message by using the PUCCH in the initial active UL BWP. (Similar claim limitations to those of claims 7 and 12. Same rejections apply.)

Response to Arguments
Applicant's arguments filed on 12/29/2021 have been fully considered but they are not persuasive. 
Regarding rejection of independent claim 7 under 35 U.S.C. 102(a)(2) and Ijaz, the Applicant argues,
“… paragraph [0032] of Ijaz merely discloses that the base station indicates the allocation of a PUCCH resource within a given BWP, which is different from the claimed “initial active UL BWP,” as required by the above-referenced limitation of independent claim 7. Indeed, Ijaz is silent with respect to whether the BWP is active or not.” 
The Examiner respectfully disagrees.  Ijaz describes a PUCCH resource is allocated in a BWP, as in Para. [0032].
a PUCCH resource within a given BWP.

Furthermore, Ijaz describes allocated PUCCH resource is used for transmitting HARQ feedback for Msg4, as shown in Fig. 6. 
Ijaz states in Para. [0053].

 “[0053] The base station 5 may be further configured to indicate the particular resource (e.g. a single resource from the set of potential PUCCH resources) to be used for PUCCH transmission, using for example an appropriate field in the DCI scheduling of ‘Msg4’ (the fourth, final message of the random access procedure) and/or any other suitable message received by the mobile device 3 prior to completion of the RRC connection establishment with that base station 5. In this case the base station 5 needs to ensure that the number of PUCCH resources configured for transmitting HARQ-ACK feedback (for Msg4) are large enough to avoid PUCCH blocking (which may occur when multiple mobile devices 3 attempt to perform a random access procedure with the base station 5 substantially concurrently, in which case the set of PUCCH resources may not be sufficient to carry HARQ-ACK feedback from all of these mobile devices 3). This may be achieved for example by over-provisioning the resource although in some cases it may affect spectral efficiency. In order to avoid or reduce radio resource inefficiency and/or PUCCH resource blocking resulting from using pre-configured common PUCCH resources, the DCI for scheduling Msg4 may be configured to include information on the allocated physical resource blocks (PRBs) (for the given UE) and an allocated sequence (e.g. a cyclic shift of a base sequence) for Msg4 HARQ-ACK feedback which would require a limited signaling overhead.”  

	The Examiner submits that, by the broadest reasonable interpretation, a BWP being allocated PUCCH resources for carrying HARQ-ACK feedback by a base station in the manner described by Ijaz can be construed as “an initial active UL BWP”.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086. The examiner can normally be reached Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO HUI A ZHU/Primary Examiner, Art Unit 2465